Citation Nr: 0726017	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1971 and from July 1977 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran failed, 
without apparent cause, to appear for a scheduled hearing in 
September 2005.  Therefore, his request for a Board hearing 
is considered as having been withdrawn.  38 C.F.R. § 20.704 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in May 2003 
and January 2004.

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has held that the VCAA notice requirements applied to 
all elements of a claim.  It was further noted that regarding 
the disability-rating element, in order to comply with 
section 5103(a), VA must notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided, that is necessary to establish a disability rating 
for each of the disabilities contemplated by the claim and 
allowed under law and regulation.  Therefore, the Board finds 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claims are provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).

In this case, service medical records show the veteran's 
duties included jet engine noise exposure as a 
pneumohydraulic repairman.  The Board notes that the reported 
findings of a December 1970 audiometric examination are 
indicative of a hearing disability for VA purposes, but that 
separation examinations in April 1971 and August 1979 are 
not.  A May 2004 VA general medical examiner noted the 
veteran failed a whisper test in the right ear.  Service 
medical records also show the veteran was treated for 
alcohol-related problems during each period of active service 
and that a diagnosis of schizoid personality disorder was 
provided in November 1970 and February 1971.  A diagnosis of 
inadequate personality was provided in June 1979.  Post-
service VA treatment records include diagnoses of major 
depressive disorder without opinion as to etiology.  The 
Board notes the veteran's claims for entitlement to service 
connection have not been specifically addressed by VA 
examination.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.  The notice 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
appropriate VA audiology and psychiatry 
examinations for opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has a present 
hearing loss or an acquired psychiatric 
disorder as a result of service.  Any 
present diagnosis provided should be 
reconciled with the findings noted by 
service medical reports.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

